DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s reply of 12/23/2020 is acknowledged. Claims 6-11, 16 and 17 are pending. No claims were amended in the reply. With regard to the Office action mailed 07/28/2020, the rejections made therein are maintained and reiterated below. Applicant’s arguments will be addressed following the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Costadone (Master’s Dissertation, Washington State University, 2009, previously cited) in view of Falacy et al (Phytopathology 97(10):1290-1297 (2007), previously cited), Mishra et al (Molecular Plant Breeding: Principle, Method and Application (2008), previously cited) and GenBank Accession No. GQ255473 (2010), previously cited.
Costadone disclosed a quantitative real-time PCR assay for detection and quantification of E. necator (page 6, last paragraph; section entitled “Real-time PCR assay” beginning on page 12). The assay used a pair of primers (Uncin 144 and Uncin 511, designed by Falacy, and a Taqman probe, id.). The assay also used a standard curve, made by amplifying known concentrations of E. necator DNA (id.), which is relevant to claim 7 in particular. 
As evidenced by Falacy, these primers target the so-called “intergenic transcribed spacer” (ITS) of E. necator ribosomal DNA (the same target to which the claimed primers and probe are directed); see page 1291, right column, “Primer design”. Falacy designed these primers by aligning known sequences of erysiphaceous fungi and choosing segments that were highly conserved and specific to E. necator (id.). 

Mishra discussed the principle of the TaqMan PCR assay (section 1.3.1, beginning on page 84). In particular, Mishra states (page 85, line 6): “Amplicon size should range between 50 and 150 bp and should not exceed 400 bp. Smaller amplicons give more consistent results because PCR is more efficient and more tolerant of reaction conditions.”
With regard to instant SEQ ID NOs 3, 4, 5 and 7, it is noted that all these sequences are found in the known E. necator ITS sequence disclosed in GenBank Accession No. GQ255473:
SEQ ID NO:3

    PNG
    media_image1.png
    228
    792
    media_image1.png
    Greyscale

SEQ ID NO:4

    PNG
    media_image2.png
    226
    761
    media_image2.png
    Greyscale

SEQ ID NO:5

    PNG
    media_image3.png
    215
    775
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    228
    753
    media_image4.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the assay for real-time detection and quantification of E. necator disclosed by Costadone by selecting alternate species-specific primers by aligning known sequences of erysiphaceous fungi as taught by Falacy, with the aim of producing a smaller amplicon to obtain the benefit of smaller amplicons disclosed by Mishra. In doing so, primers pairs including instant SEQ ID NOs 3 and 4, or 3 and 5 (and probes including instant SEQ ID NO 7, which lies between the primers of these pairs) would have been obvious choices since they would have fulfilled the requirement of specificity and desirable amplicon size.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Costadone (Master’s Dissertation, Washington State University, 2009, previously cited) in view of Falacy et al (Phytopathology 97(10):1290-1297 (2007), previously cited), Mishra et al (Molecular Plant Breeding: Principle, Method and Application (2008), previously cited) and GenBank Accession No. GQ255473 (2010), previously cited, as applied to claims 6-11 above, and further in view of Polansky (US 2004/0023207, previously cited) and Arya et al (Expert Rev. Mol. Diagn. 5(2):209-219 (2005), previously cited).
The teachings of Costadone, Falacy, Mishra, and GenBank have been discussed. These references did not teach or suggest putting the primers into a kit, or the inclusion of SYBR Green in the kit.

Regarding real-time PCR, Arya taught that amplicon detection could be achieved in two general manners: by double-stranded DNA intercalating dyes, such as SYBR Green, or by fluorescent probes (such as the TaqMan probe); see page 212, “Amplicon detection” and the two subsequent sections: “dsDNA-intercalating agents (DNA binding dyes)” and “Hydrolysis probes (e.g., TaqMan probes)”.
Arya taught that each had its advantages over the other. With regard to intercalators, Arya taught this was “the simplest and most cost-effective method as amplicon-specific labeled hybridization probes are not required” (page 212 under “Amplicon detection”). In addition, Arya taught that the disadvantage of such detection (i.e. signal due to non-specific amplification products) could be overcome by generation and comparison of melting curves (page 212, right column, first paragraph).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to put the primers suggested by the combined teachings of Costadone, Falacy, Mishra, and GenBank into a kit to obtain the benefits of kits described by Polansky. It would also have been obvious to include SYBR Green in the kit in place of a fluorescent probe in order to take advantage of the cost-effectiveness disclosed by Arya.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. Applicant argues that the examiner has “not provided a sufficient rationale for one of skill in the art to combine Costadone, Falacy et al., Mishra et al., and GQ255473 in a manner that would lead to the claimed invention”. This argument is not persuasive because the examiner did provide a sufficient rationale, and this was set forth in the rejection. Firstly, Falacy is merely evidentiary in nature, .
Applicant argues that “one of skill in the art would question why Costadone had chosen primers that generate a large amplicon despite the purported generic teachings of Mishra et al. regarding superior properties of shorter amplicons”, then speculates as to Costadone’s reasoning for using the primers she did. Applicant states: “As discussed in the prior response, using a probe on a large amplicon increases specificity, which reduces the chances of false positives.” Applicant then postulates that this was the reason Costadone “specifically designed primers that generated the large amplicon”. This argument is not persuasive. Firstly, the examiner has reviewed the prior response (filed 04/23/2020), and there are no statements to the effect that “using a probe on a large amplicon increases specificity”. Secondly, Applicant offers no evidence whatsoever to support this general assertion. Thirdly, Applicant offers no evidence to support the contention that Costadone used a longer amplicon for this reason.
Applicant also argues that the examiner has not “established that one of skill in the art would have had a reasonable expectation of success”, arguing “one of skill in the art would not have a reasonable expectation that shorter amplicons could be designed, while maintaining the necessary specificity”. This argument is not persuasive because the “expectation” being argued is not an expectation of arriving at the claimed invention, but rather is an expectation of achieving some unspecified level of specificity, which argument in turn is based on the unfounded notions that (a) longer amplicons offer greater specificity, and (b) that Costadone 
Applicant’s arguments regarding the rejection of claims 16 and 17 are the same as above, and therefore are similarly unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637